DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims withdrawn are 1-10, 12-15, 17-26, 29-30, 32-33, and 38.
Claims cancelled are 11, 16, and 37.
Claims examined are 27-28, 31, 34-36, and 39-40.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive.  The applicants have argued concerning the teachings of Wolff with the combination of Eisenberg, Mily, Cullen, and Gogate.  
While the arguments concerning the teachings of Wolff is noted of the venturi for fiber orientation and aligning fibers, the feature of Wolff of the use of the molding machine that includes forming a venturi effect is established.  The Eisenberg further “solids, liquids, and gases”.  Thereby, the Wolff reference of the venturi effect formed by the structure is applicable for liquids as seen in the respective specification, and thus Wolff is applicable in combination with the other prior art references.  Here, the references are known for the application with liquids, and this is taught in the Eisenberg reference.  
The arguments set forth in claims 27, 28, 31, 34, and 36 are noted, however, the rejection as set forth below establishes a different reasoning and obviousness of the arrangement and incorporation of the references in rejecting the claimed process.  Here, the concept of venturi that causes cavitation is known as seen in Eisenberg, while the Wolff reference is incorporated into the Eisenberg reference for the known structure that can be implemented in various mediums in causing a venturi effect. 
The arguments concerning the ratio of the diameter to the area of the cylinder is noted.  Here in regards to claim 38, the Wolff reference teaches of a structure with a ratio that is within the range taught by the applicant’s specification.  

Although the reference does not explicitly state the claimed range, there is an overlapping ranges taught in the reference and the claimed range.  Here, regarding the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05 (I).  The applicants only argued that it’s a portion of the range that do not overlap, and no further arguments were provided.  This is not persuasive and the rejection based upon Eisenberg in view of Wolff is applicable.
In regards to claim 40, similarly to claim 39, the Eisenberg reference teaches of the use of venturi in causing cavitation and the incorporation of the Wolff structure for creating venturi would have been applicable.  The ranges taught of Wolff of known ratios along with the teachings of controlling the ratio would allow one skilled in the art to modify and make adjustments in order to form the desired features.
The last arguments concerning the Goldberger and Garwood references are noted and the use of the reference in the food arts which is applicable to the Eisenberger reference.  The Wolff reference being a secondary reference that teaches of a known structure in the food arts for forming venturi effect and used upon mediums that are not limited to meat patties.  Here, the Goldberger and Garwood references are relevant in the creation of flash via cavitation that is known in the food arts and would be applicable in causing an increase or decrease in temperature in the medium.
Further, a double patenting rejection has been made in regards to claims 27 and 31 in regards to US Patent 9,609,879, see below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “a liquid or moldable product” in lines 7-8.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same liquid or moldable product as set forth earlier in the claim, a new liquid or moldable product, or something else.  It is assumed for examination purposes that limitation is referring to the same liquid or moldable product that has been set forth earlier in the claim.

Claims 39 and 40 recites the limitation “ a cylinder” in line 2 of both claims.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same cylinder as set forth in claim 27, a new cylinder, or something else.  It is assumed that the cylinder of claims 39 and 40 are directed to the same cylinder that has been set forth in parent claim 27.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27-28, 31, 34-36, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillip Eisenberg (“Cavitation”) in view of Wolff (US2013/0164425A1) and Paul Jesse Milly (“Utilizing Hydrodynamic Cavitation and Ultraviolet Irradiation To Improve The Safety Of Minimally Processed Fluid Food”), Cullen etal. (“Novel Thermal and Non-Thermal Technologies for Fluid Foods”), or Parag R. Gogate (“Application of Hydrodynamic Cavitation for Food and Bioprocessing”)).
Regarding claims 27,
Eisenberg teaches that hydrodynamic cavitation is known to occur in a venturi effect, wherein cavitation is defined as exactly claimed (P I21 -122) (Figure 1), wherein there is a two-phase flow of the liquid and its vapor.
Eisenberg does not specifically teach of the venturi effect being utilized in a claimed spherical and cylinder shape.  However, Eisenberg does teach of the glass venturi tube which includes teaching of the narrowing portion to a throat portion of a venturi tube.

In regards to forming a cavitation effect, via sphere connected to a cylinder, with which an effect of an acceleration and a pressure drop, these describes a result of a venturi effect as mentioned in Eisenberg.  Furthermore, known formation of forming a venturi effect upon materials known in the food arts is described in Wolff.

placing a product comprising liquid (liquids) or moldable product (meat) or gases through a sphere connected to a cylinder ([0005, 0007-0010,0012-0020,0022-0024,0027,0036-0037,0043,00S0-G05S,0061,0063-0067,0069-0077], Claims 1-3, 7-10, 12-16, 18, 20), (1) breather plate (70,60) having spherical section (76) connected to cylindrical section (78) as shown in Figures 6-8 or (2) grinder plate (100) having spherical section (112) connected to cylindrical section (114) as shown in Figures 10-12 or fill plate (40,170) having spherical section (50,164) connected to cylindrical section (48,166) as shown in Figures 5 and 17-18;
wherein when said liquid or moldable product goes from said sphere to said cylinder there is an acceleration and a pressure drop of said product (venturi effect) ([0005, 0007-0010,0012-0020,0022-0024,0027,0036-0037,0048,0050-0055,0061,0063-0067,0069-0077], Claims 1-3, 7-10, 12-16, 18, 20).  The process and structure of Wolff in creating a cavitation does not include any changes in the ambient temperature.
Further, as mentioned above, Wolff teaches subjecting at least liquid or food to a venturi effect using said sphere connected to said cylinder, see paragraphs [0003, 0005, 0007, 0016, 0022, 0066], Claim 7, Claim 14, specifically, see [0005] of the object of the present invention is an apparatus and process to be used with “solids, liquids, and gases”, and which the apparatus and process relates to “creating a venturi effect”.

Furthermore, Milly, Cullen, and Gogate individually teach that hydrodynamic cavitation induced within a bulk fluid in the food arts.

reduce energy consumption, increased efficiency, enhanced mixing, and high product throughput (P113, P37, 60) and/or achieving microbial lethality at reduced temperatures (P37,60) and/or maintain product integrity during processing (P37, 60) and/or provides processors an effective method for pasteurizing low acid and commercial sterilization of high acid foods (P79, 60, 114) and/or pasteurizing high acid fluid foods at low temperature (P113) and/or inactivate pathogens and preserving nutritional/nutraceutical components in the food product (P3-4) and/or inactivate spoilage bacteria at reduced processing temperature (P4) and/or preserving the freshness of the food product (P4, 50) (which improve Quality of the food as desired by Wolff ([000131))

In Cullen, it is taught that such hydrodynamic cavitation can facilitate mixing and emulsification (P137).

In Gogate, it is taught that such hydrodynamic cavitation (P2-3, 7) can effectively pasteurize and/or sterilize fluid foods at reduced temperature by the combined thermal and cavitation effects (P30)

It would have been obvious to one having ordinary skilled in the art to modify the process of Eisenberg in view of Wolff and further in view of Milly, Cullen, or Gogate by 

The Examiner notes that the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate teaches “creating a cavitation effect to said liquid or moldable product by using said sphere connected to said cylinder" as recited in claim 27.

	In claim 27, “said cavitation” in line 7 is assumed to refer to the term “a cavitation effect” in line 5.

Regarding claim 28, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
With respect to the claimed flash, the Examiner notes the following:
breather plate (70, 60) or grinder plate (100) or fill plate (40,170) each having a spherical section connected to cylindrical section (see above) having a diameter ratio of 1.1-2.5 (within the range of Applicant’s as shown below) which creates a venturi, (as demonstrated above)) and (Applicant: breather plate (10) having spherical section (14) connected to cylindrical section (16) having a diameter ratio of 1.01-4 which creates a venturi and also a fill plate or stripper plate having spherical section (14) connected to cylindrical section (16) having a diameter ratio of 1.01-4 which creates a venturi, Figures 

The combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate (as demonstrated above) and Applicant ([0010], Claim 11) discloses that cavitation is induced in a venturi effect;

Applicant teaches that in order to create a flash a shorter cylinder length combined with said diameter ratio differences between said sphere and said cylinder is used ([0007]); therefore, one having ordinary skill in the art would find that the apparatus and substances/material would have the same properties and therefore the Examiner takes the position that said liquid or moldable product further experiences flash as claimed. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently posses the characteristics of his/her claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, “on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

Regarding claim 31, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
Wolff additionally discloses wherein said sphere connected to said cylinder is found in a breather plate (70). See Figures 6-8.

Regarding claim 34, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
The combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate further discloses wherein factors that contribute to said cavitation consist of pressure difference between said sphere and said cylinder (venturi effect) or diameter difference between said sphere and said cylinder (diameter ratio difference) as demonstrated in the aforementioned rejection of claims 27 and 37 above.

Regarding claim 35, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claims 27-28 above.
Wolff further discloses wherein said flash is created when a cylinder length is shortened and combined with diameter ratio differences between said sphere and said cylinder as demonstrated in the aforementioned rejection of claims 27-28 and 37 above.
See Figures 5-8,10-12,17-18.


	Regarding claim 36, the combination of Eisenberg/Wolff/Milly remain as applied to claim 27 above.
	Wolff further discloses wherein said method is used with any device that uses liquid in a sphere-cylinder device ([0005, 0007-0010, 0012-0020, 0022-0024, 0027, 0036-0037, 0048, 0050-0055, 0061, 0063-0067, 0069-0077], Claims 1-3, 7-10, 12-16, 18, 20).  See teaching in [0005] of creating a venturi to be used with “solids, liquids, and gases”.

Regarding claim 38, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
Wolff further discloses wherein said method is used with any device that uses liquid in a sphere-cylinder device ([0005, 0007-0010,0012-0020,0022-0024,0027,0038-0037,0048,0050-0055,0081,0083-0067,0069-0077], Claims 1-3, 7-10, 12-18, 18, 20).
See Figures 5-8,10-12,17-18.

Regarding claim 39, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.


Regarding claim 40, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
Wolff further discloses wherein the sphere has a cross section 2.9 to 9.7 greater than a cylinder which intersects it (Examiner notes that Wolff teaches a sphere intersecting a cylinder ([0016]). Since a cross-section of a sphere encompasses the diameter of said sphere and because Wolff teaches that the diameter of said sphere is between 1.1 to 2,5 times greater than the cylinder portion which intersects it ([16,67], Claims 1 & 8), therefore Wolff teaches the sphere having a cross section 1.1 to 2.5 times greater than the cylinder portion which intersects it.  While said range of 1.1 to 2.5 is outside of the claimed range of 2.3 to 9.7, however Wolff does teach that controlling the ratio of the diameter (cross-section) of the sphere to the diameter (cross-section) of the cylinder creates conditions to meat flow which maintain improved cell structure ([0020,0067]).  
It would have been obvious to one having ordinary skilled in the art to optimize said diameter (cross-section) ratio in order create conditions to meat flow which maintain improved cell structure; since Wolff recognizes that the diameter (cross-section) ratio to the result-effective and it is well-established that the optimization of result-effective variable only requires ordinary skilled in the art.).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable Eisenberg in view of Wolff and Milly (or Cullen or Gogate), or in the alternative further view of Goldberger et al. (US4516291) or Garwood (US2003/0170359A1). Examiner would like to note that this rejection is separate from the rejection of claim 28 above.
Regarding claim 28, the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate remain as applied to claim 27 above.
If it is proven that the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate do not teach the claimed flash, then it is submitted that Wolff teaches molding of meat patties ([0017]).
Goldberger teaches that it is known in the art to flash frozen meat patties (192) to be packaged and shipped to the consumer (Column 9 Line 33-45, Column 1 Line 10-29).
	Alternatively, Gardwood teaches that it is known to flash cook the surface of meat patties so as to apply minimum heating or alternatively slowed so as to allow thorough cooking of the patties ([1319]),
It would have been obvious to one having ordinary skill in the art to modify the process of the combination of Eisenberg/Wolff/Milly or Eisenberg/Wolff/Cullen or Eisenberg/Wolff/Cogate In view of the teaching of Goldberger or Garwood by flash freezing and/or flash cooking said meat patties for the purpose preparing said meat patties for consumer consumption.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,609,879 in view of Phillip Eisenberg (“Cavitation”).
In regards to claim 27, the ‘879 patent claims a similar method having a method of evacuating air and food product (the claimed moldable product) from a breather plate orifice comprising of accelerating evacuation of air and the food product through the orifice, decreasing pressure applied to the food product while in the orifice wherein said acceleration and decrease in pressure are caused by venturi created by a sphere intersecting a cylinder within the orifice (see claimed acceleration and pressure drop, and further of the reduced pressure).
	The ‘879 patent does not specifically claim of cavitation to occur.
However, Eisenberg teaches that hydrodynamic cavitation is known to occur in a venturi effect, wherein cavitation is defined as exactly claimed (P I21 -122) (Figure 1).

 	
In regards to claim 31, the ‘879 patent also claims sphere and cylinder located in the breather plate, via location within a breather plate orifice.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.
Goranson (US 2014/0255571) teaches of a cavitatoin valve 26 that is a venturi valve with a flow restriction, see [0042].
Emanuel (US 2015/0024102) teaches of gas that is injected in the throat of a venturi and cavitation is induced downstream of both venturis to form bubbles.
Zhang (NPL document) teaches of venturi tube structure, and the use of venturi tubes including fuel lines (natural gas transmission; internal combustion engine systems), industrial waste gas cleaning, and dust removal, see page 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744